DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 10 March 2021, regarding the Endress+Hauser Conducta GmbH+Co. KG application.

Claims 1-7, 9, 12, 13, and 15-19 are currently pending, claims 1-7 and 18 are withdrawn from consideration, and claims 9, 12, 13, 15-17 and 19 have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Instant independent claim 9 has been amended to recite the limitation, “wherein the sensor body includes a portion having a lattice structure adjacent the first electrode”.  The term “adjacent” does not appear in the written specification, and therefore is not given an explicit definition which would control the interpretation of the term.  Thus, under the broadest reasonable interpretation, the term, “adjacent,” is given the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention (MPEP §2111.01 I).  As the instant specification (i.e., the intrinsic source) does not clearly set forth a definition for the term, “adjacent,” one must look to extrinsic sources to determine what fulfills the broadest reasonable interpretation for the term.  In this case, the claim term “adjacent” will be interpreted, with respect to comparison with the prior art, to mean any of: a) not distant; nearby; b) having a common endpoint or border; or, c) immediately preceding or following1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over a published conference paper by L. Holhjem, et al. ("Development of a Conductometric Biocompatible Sensor for Detecting lschemia" In 2013 European Microelectronics Packaging Conference IEEE, pp. 1-4, September 2013; hereinafter, "Holhjem") in view of a published conference paper by L. Holhjem, et al. ("Electrode Composition for Laser Patterned Conductometric Sensors", In Proceedings of the 5th Electronics System-Integration Technology Conference, IEEE, pp.1-6, September 2014; hereinafter, "the Proceedings"), and in view of a US Patent Application Publication to Peat, et al. (US 2003/0089623 A1; hereinafter, “Peat”),  and as evidenced by an online published Design Guide for Vectra® LCP produced by Celanese, 2013 (hereinafter, "Guide").

Regarding claim 9, Holhjem disclose a conductometric prototype sensor for measuring CO2 (Title; Abstract; which reads on the instant limitation, "[a]n electrode assembly for an electrochemical sensor for determining the concentration of an analyte in a gaseous or liquid measurement medium"). Holhjem further teaches the sensor is produced using injection molding, laser patterning and electroplating (Abstract), but provides no details into how these techniques are utilized to produce the sensor.
Holhjem is also silent as to the material of the sensor body.
However, the Proceedings disclose a study to determine stability of electrode compositions to address drift problems of the lscAlert™ (4th ¶, Introduction), which is the same device as disclosed by Holhjem (see Holhjem, 1st ¶, Methods and Materials). The Proceedings teach a sensor body of liquid crystal polymer (LCP Vectra E820i) filled with 40% copper (as per Guide, p. 9 - "Vectra liquid crystal polymers are a family of highperformance [sic] plastics ... "), wherein laser ablation was used to produce a two-electrode pattern of copper (1st ¶, Methods and Materials; Figure 1; which reads on "a sensor body made of a plastic material doped with a laser-activatable metal compound as a plastic additive, wherein a laser is used to generate conductive metal particle seeds from the metal compound in at least a first subregion of the sensor body"). The Proceedings further teach electroless deposition onto the exposed copper to achieve different electrode compositions (1st ¶, Methods and Materials; Table I; which reads on "a first electrode formed by applying at least a first electrically conductive material to the first subregion of the sensor body").
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have adapted the electrodes created with maskless metallization of Cu tracks ablated with laser direct structuring on a liquid crystal polymer, as detailed in the Proceedings, into the conductometric CO2 sensor, i.e., the lscAlert™ device, taught by Holhjem as the research findings reported by the Proceedings were undertaken to address a problem of the lscAlert™ device (the Proceedings, 4th ¶, Introduction).
Holhjem does not explicitly teach the sensor body includes a portion having a lattice structure adjacent the first electrode.
However, Peat discloses an electrical sensor [0001]), wherein is taught a coarse stainless-steel wire mesh (14), which is placed near the electrodes within a housing (Figure 2; which reads on, “a lattice structure adjacent to the first electrode).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have adapted the stainless-steel wire mesh as taught by Peat into the conductometric CO2 sensor taught by Holhjem as it would provide protection from possibly damaging particles (Peat, [0029]).

Regarding each of claim 19, Holhjem as modified by the Proceedings and Peat, and evidenced by the Guide teach the limitation of claim 9.
Further, it has been held if it were considered desirable for any reason to an element separable in an apparatus, it would be deemed obvious to one of ordinary skill in the art (MPEP §2144.04(V)(C)). It the present case, it would be desirable to be able to separate the working ends of the electrodes when they are fouled to maintain accurate measurements with the sensor.


Allowable Subject Matter
Claims 12, 13, and 15-17 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to the indicated claims is the Holhjem reference.  However, Holhjem does not teach or suggest a mounting unit as part of the sensor body, nor would modifying the device disclosed by Holhjem to meet the claim result in predictable results.  Therefore, independent claim 12 and its dependent claims are allowable over the prior art.

Response to Arguments
Applicant’s arguments with respect to claims 9 and 19, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
16 April 2021                                                                                                                                                                                             	


    
        
            
        
            
    

    
        1 Definition take from http://merriam-webster.com/dictionary/adjacent, accessed on 16 April 2021.